712 So.2d 1204 (1998)
D.M., A Child, Appellant,
v.
STATE of Florida, Appellee.
No. 97-3221.
District Court of Appeal of Florida, Fifth District.
June 19, 1998.
James B. Gibson, Public Defender, and Anne Moorman Reeves, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Kristen L. Davenport, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Sec. 796.07(2)(f) makes it unlawful "... to solicit, induce, entice, or procure another to commit prostitution, lewdness, or assignation." Appellant's contention is that a charge of enticing to lewdness is not a crime under the statute where there is no proof of prostitution. We disagree. The word "or" is generally construed in the disjunctive when used in a statute or rule, and normally means that alternatives were intended. Sparkman v. McClure, 498 So.2d 892, 895 (Fla.1986). The statute in question makes it a crime to entice another to any of the prohibited acts.
AFFIRMED.
GRIFFIN, C.J., ANTOON, J. and ORFINGER, M., Senior Judge, concur.